Exhibit 10.23

MASTER LEASE

by and between

DOC-GREYMARK HQ OKC MOB, LLC,

as Landlord

and

FOUNDATION SURGERY AFFILIATES, LLC,

as Tenant.

September 30, 2013



--------------------------------------------------------------------------------

Article I LEASE OF PREMISES; POSSESSION

     3   

Section 1.1. Lease to Tenant

     3   

Section 1.2. Premises

     4   

Section 1.3. Term

     4   

Section 1.4. Rent

     4   

Section 1.5. Permitted Uses

     4   

Section 1.6. Delivery of Possession; Condition of Title

     4   

Article II COMMENCEMENT DATE; MORTGAGES

     5   

Section 2.1. Commencement Date

     5   

Section 2.2. Right to Mortgage

     5   

Article III USE AND QUIET ENJOYMENT OF PREMISES

     6   

Section 3.1. Use of Premises

     6   

Section 3.2. Quiet Enjoyment

     6   

Section 3.3. Compliance with Applicable Laws

     6   

Section 3.4. Nuisance and Waste Prohibited

     6   

Article IV RENT

     6   

Section 4.1. Base Rent

     6   

Section 4.2. Additional Rent

     6   

Section 4.3. Payment of Rent

     7   

Section 4.4. Net Lease; Rent Absolute

     7   

Section 4.5. First Month’s Rent

     7   

Article V TAXES AND ASSESSMENTS; UTILITIES

     7   

Section 5.1. Taxes and Assessments

     7   

Section 5.2. Utilities

     8   

Section 5.3. Other Charges

     8   

Article VI COVENANTS OF TENANT CONCERNING MAINTENANCE,

     8   

Section 6.1. Maintenance

     8   

Section 6.2. Alterations

     9   

Section 6.3. Landlord’s Non-liability; Indemnification of Landlord

     9   

Section 6.4. No Liens

     11   

Article VII RIGHT TO CONTEST

     11   

Article VIII DAMAGE OR DESTRUCTION BY FIRE OR OTHER CASUALTY

     11   

Article IX INSURANCE AND WAIVER OF SUBROGATION

     12   

Section 9.1. Property Insurance

     12   

Section 9.2. Liability and Other Insurance

     12   

Section 9.3. Additional Insurance

     13   

Section 9.4. Tenant’s Right to Insure; Waiver of Subrogation

     13   

Section 9.5. Insurance Company Rating Requirements

     13   

Article X EMINENT DOMAIN

     13   

Article XI ASSIGNMENT AND SUBLETTING

     14   

 

1



--------------------------------------------------------------------------------

Article XII END OF TERM

     15   

Article XIII EVENTS OF DEFAULT; LANDLORD’S REMEDIES; EXPENSES OF ENFORCEMENT

     15   

Section 13.1. Events of Default

     15   

Section 13.2. Termination of Lease; Reletting

     16   

Section 13.3. Termination of Lease; Money Judgment

     16   

Section 13.4. Expenses of Enforcement

     16   

Section 13.5. Landlord’s Right to Cure

     16   

Section 13.6. Bankruptcy of Tenant

     17   

Article XIV HOLDING OVER IN POSSESSION

     19   

Article XV MORTGAGES

     19   

Section 15.1. Subordination and Attornment

     19   

Section 15.2. No Personal Liability

     20   

Section 15.3. Notices to Mortgagee and Mortgagee Right to Cure

     20   

Section 15.4. Foreclosure; Deed in Lieu of Foreclosure

     20   

Section 15.5. Estoppel Certificates

     21   

Section 15.6. Mortgage and Other Obligations Binding on Tenant

     21   

Article XVI CERTAIN RIGHTS OF LANDLORD

     21   

Section 16.1. Right of Entry

     21   

Section 16.2. Sale or Transfer of Premises

     22   

Article XVII MISCELLANEOUS

     22   

Section 17.1. Effect of Payments by Tenant

     22   

Section 17.2. Waiver of Jury Trial

     22   

Section 17.3. No Joint Venture

     22   

Section 17.4. Effect of Waiver

     22   

Section 17.5. Real Estate Brokers

     22   

Section 17.6. Recitals

     22   

Section 17.7. Time of Essence

     22   

Section 17.8. Communications

     23   

Section 17.9. Successors and Assigns

     23   

Section 17.10. Severability

     23   

Section 17.11. Execution of Counterparts

     23   

Section 17.12. Entire Agreement

     23   

Section 17.13. Modification, Waiver and Termination

     23   

Section 17.14. Construction

     23   

Section 17.15. Governing Law

     24   

Section 17.16. Medical Waste

     24   

Section 17.17. Limitation of Landlord’s Liability

     24   

Section 17.18. No Merger

     24   

Section 17.19. Guaranty

     24   

Section 17.20. Financial Statements

  

Exhibit A Legal Descriptions of the Premises

Exhibit B Title Matters

 

2



--------------------------------------------------------------------------------

MASTER LEASE

THIS MASTER LEASE (the “Lease”) dated as of September 30, 2013, by and between
DOC-GREYMARK HQ OKC MOB, LLC, a Wisconsin limited liability company
(“Landlord”), and FOUNDATION SURGERY AFFILIATES, LLC, a Nevada limited liability
company (“Tenant”).

WITNESSETH:

WHEREAS, as of the date hereof, Landlord is the owner of the Property (as
defined in Section 1.2); and

WHEREAS, Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, the Premises (as defined in Section 1.2) on the terms and conditions set
forth in this Lease.

NOW, THEREFORE, in consideration of the Premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

ARTICLE I

LEASE OF PREMISES; POSSESSION

Section 1.1. Lease to Tenant. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Premises described in Section 1.2. below, for
the Term provided for in Section 1.3. below, at the Rent provided for in
Section 1.4. below, and under the other terms and conditions provided for in
this Lease. Landlord and Tenant hereby acknowledge that the Premises are
encumbered by certain leases in effect as of the date hereof and that this Lease
is intended to be a master lease of the Premises. Tenant further acknowledges
that it has reviewed the existing leases and is fully aware of all the terms,
conditions and provisions of such leases. To the extent that the Premises, or
any parts thereof, are subject to existing leases, Landlord and Tenant hereby
agree that for purposes of this Lease, Tenant’s right to occupancy of those
parts of the Premises that are so encumbered shall be subordinate to the rights
of the tenants under the existing leases until such time as the existing leases
expire or otherwise terminate. Tenant further agrees not to disturb the existing
tenants, provided that such tenants are not in default under the terms of their
leases. Upon expiration or termination of an existing lease, this Lease shall
become the primary lease with respect to that part of the Premises previously
encumbered by an existing lease. Furthermore, Tenant shall not enter into any
new lease or sublease, or modify or extend any existing lease unless such new
lease or sublease or modification or extension of any existing lease contains a
provision that subordinates, without condition or exception, such new lease or
sublease or modification or extension to the lien of any mortgage, now or
hereinafter in effect, as well as this Lease.

Notwithstanding the foregoing subordination of Tenant’s right to occupancy with
respect to those parts of the Premises currently encumbered by the
aforementioned leases, Tenant shall be obligated to pay all Rent and perform all
of the other obligations of Tenant as set forth in this Lease as if this Lease
is the primary lease for all of the Premises. For purposes of this Lease, the
existing leases shall be treated as subleases of this Lease between Tenant, as
sublessor, and the existing tenants, as sublessees. Tenant, in addition to its
obligations under this Lease, shall perform all of the obligations of the
landlord under the existing leases and shall enforce all of the

 

3



--------------------------------------------------------------------------------

obligations of the tenants under the existing leases. In connection therewith,
Landlord hereby grants to Tenant a revocable license to collect the rents and
any other sums due under the existing leases. Upon an Event of Default (as
defined in Section 13.1), the license granted to Tenant herein may be revoked by
Landlord or Landlord’s Mortgagee (as defined in Section 2.2) and upon such
revocation, Landlord or Landlord’s Mortgagee immediately shall be entitled to
receive and apply all rents as Landlord or Landlord’s Mortgagee shall determine.

Section 1.2. Premises. The “Premises” being leased under this Lease consist of
the medical office building containing approximately 51,462 square feet situated
on certain real property owned by Landlord (the “Property”), as more
particularly described on Exhibit A attached hereto and incorporated by
reference herein, and includes all fixtures, equipment, appliances and other
personal property attached or appurtenant to, located in or on, or used in
connection with the ownership and operation of the Premises.

Section 1.3. Term. The term of this Lease shall be a period of ten (10) years
commencing as of the Commencement Date (as defined in Section 2.1. ) (the
“Term”), subject to earlier termination as provided herein.

Section 1.4. Rent. The “Rent” payable by the Tenant under this Lease shall
consist of the Base Rent provided for in Section 4.1. hereof and the Additional
Rent provided for in Section 4.2. hereof.

Section 1.5. Permitted Uses. Tenant may use the Premises as an ambulatory
surgery center and for medical office and healthcare related uses (the
“Permitted Uses”). In the event that Tenant desires to use the Premises for
purposes other than as an ambulatory surgery center, medical office and
healthcare related uses, Tenant shall obtain Landlord’s and Landlord’s
Mortgagee’s (as “Landlord’s Mortgagee” is hereinafter defined) prior written
consent, which consent may not be unreasonably withheld, conditioned or delayed
by Landlord or Landlord’s Mortgagee.

Section 1.6. Delivery of Possession; Condition of Title. Landlord has good and
marketable title to the Premises. Tenant acknowledges and agrees that it has, at
all times, been in possession and occupancy of the Premises pursuant to the
terms and conditions of the Original Lease and therefore, has full and complete
knowledge of and responsibility for all conditions of the Premises, including,
without limitation, the physical condition of the Premises and the Property, and
the subleases described in Section 1.1(ii) affecting the Premises. Accordingly,
subject to Section 1.1. above, Landlord has delivered actual and exclusive
possession of the Premises to Tenant on the Commencement Date (as hereafter
defined) in an “as is, where is” condition without representation or warranty.
Tenant acknowledges that Landlord’s title to the Premises is subject to the
matters set forth in Exhibit C attached to this Lease, each of which has been
examined by and is acceptable to Tenant (the “Title Matters”). Except as agreed
by Landlord and Tenant in writing, Tenant agrees to timely comply with any
requirements contained in the Title Matters to the extent such matters are
applicable to Landlord. Furthermore, the Premises are leased to Tenant in an “as
is, where is” condition without representation or warranty by Landlord, subject
to any state of facts which an accurate physical inspection might reveal and to
all applicable laws now or hereafter in effect. Tenant waives any claim or
action against Landlord in respect of the condition of the Premises. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
PREMISES OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, SUITABILITY,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT

 

4



--------------------------------------------------------------------------------

BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT. TENANT ACKNOWLEDGES
THAT THE PREMISES HAS BEEN INSPECTED BY TENANT AND IS SATISFACTORY TO IT.
LANDLORD HEREBY DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE RELATIVE TO THE PREMISES
OR ANY COMPONENT PART THEREOF. Tenant acknowledges and agrees that no
representations or warranties, express or implied, have been made by Landlord,
or by any person, firm or agent acting or purporting to act on behalf of
Landlord, as to (i) the presence or absence on or in the Premises of any
particular materials or substances (including, without limitation, asbestos,
hydrocarbons or hazardous or toxic substances), (ii) the condition or repair of
the Premises or any portion thereof, (iii) the value, expense of operation or
income potential of the Premises, (iv) the accuracy or completeness of any
structural reports, environmental audits or other information provided to Tenant
by any third party contractor relative to the Premises (regardless of whether
the same were retained or paid for by Landlord), or (v) any other fact or
condition which has or might affect the Premises or the condition, repair,
value, expense of operation or income potential thereof. Tenant represents that
the officers of Tenant are knowledgeable and experienced in the leasing of
properties comparable to the Premises and agrees that Tenant will be relying
solely on Tenant’s inspections of the Premises in leasing the Premises. THE
PROVISIONS OF THIS PARAGRAPH HAVE BEEN NEGOTIATED AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION BY LANDLORD OF, AND LANDLORD DOES HEREBY
DISCLAIM, ANY AND ALL WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT
TO THE PREMISES OR ANY PORTION THEREOF, WHETHER ARISING PURSUANT TO THE UNIFORM
COMMERCIAL CODE OR ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR OTHERWISE, AND
TENANT HEREBY ACKNOWLEDGES AND ACCEPTS SUCH EXCLUSION, NEGATION AND DISCLAIMER.

ARTICLE II

COMMENCEMENT DATE; MORTGAGES

Section 2.1. Commencement Date. The “Commencement Date” of this Lease shall be
the date of this Lease set forth above. Upon the Commencement Date, Tenant shall
have the right to occupy the Premises and any part thereof, subject to the terms
and conditions of this Lease.

Section 2.2. Right to Mortgage Property. Landlord and Tenant acknowledge that
Landlord shall have the right to and may, from time to time, encumber the
Property with a mortgage or deed of trust (a “Mortgage”) as security for a loan
(a “Loan”) to Landlord or Landlord’s affiliates by a lender (which, together
with its successors and assigns, and any future provider of Mortgage Debt (as
defined herein), is referred to herein as the “Landlord’s Mortgagee”), subject
to the provisions of Article XV herein. As used herein, the term “Mortgage Debt”
shall refer to the Loan from the Landlord’s Mortgagee and any future loan or
financing entered into by the Landlord.

 

5



--------------------------------------------------------------------------------

ARTICLE III

USE AND QUIET ENJOYMENT OF PREMISES

Section 3.1. Use of Premises. Tenant shall use the Premises solely for the
Permitted Uses. No use shall be made or permitted to be made of the Premises, or
acts done, that will cause a cancellation of any insurance policy covering the
Premises, or any part thereof.

Section 3.2. Quiet Enjoyment. Landlord agrees that unless an Event of Default
(as defined in Section 13.1. hereof) has occurred and is continuing, Tenant
shall have quiet and peaceable possession of the Premises throughout the Term,
without hindrance by Landlord or any persons claiming under Landlord, subject
only to (i) this Lease, (ii) any Mortgage or other security device serving at
any time a similar function, together with any and all amendments and
supplements thereto upon or affecting the Premises and the Property,
(iii) Landlord’s right to show the Premises, without material interference with
Tenant’s use of the Premises, at any time to prospective purchasers and
mortgagees of the Premises, and during the last eighteen (18) months of the
Term, to prospective tenants of the Premises; and (iv) the Title Matters.

Section 3.3. Compliance with Applicable Laws. Tenant shall, at its sole cost and
expense, comply with all applicable laws, ordinances, rules, regulations,
directives and requirements (including those relating to environmental
hazardous, toxic or regulated substances or materials whether or not such
substances or materials existed on or in the Premises prior to the Commencement
Date) relating to the Premises and/or Tenant’s activities on or about the
Premises, and with all orders of court and all other tribunals and governmental
or quasi-governmental departments, agencies and authorities relating to the
Premises and/or Tenant’s activities on or about the Premises, and with all
recorded covenants, conditions and restrictions relating to the Premises
(including, but not limited to, the Title Matters) (hereinafter collectively
referred to as “Legal Requirements”).

Section 3.4. Nuisance and Waste Prohibited. Tenant shall keep and maintain the
Premises and abutting grounds, sidewalks, roads, parking and landscaped areas in
good and neat order and repair and free of nuisance, and shall not commit or
suffer to be committed any waste of the Premises.

ARTICLE IV

RENT

Section 4.1. Base Rent. Commencing upon the Commencement Date, Tenant shall pay
to Landlord “Base Rent” for the first year of the Term an annual amount equal to
One Million Two Hundred Forty-Eight Thousand and 00/100 Dollars ($1,248,000.00),
payable in equal monthly installments of One Hundred Four Thousand and 00/100
Dollars ($104,000.00). On the first anniversary date of the Commencement Date,
and on each anniversary date of the Commencement Date thereafter, the annual
Base Rent shall be increased by two percent (2.0%).

Section 4.2. Additional Rent. In addition to paying the Base Rent provided for
in Section 4.1. hereof, Tenant shall pay, during the Term of this Lease, as the
same may be extended or renewed from time to time, any Additional Rent due
hereunder, if any.

As used herein, the term “Additional Rent” shall mean all sums payable by Tenant
under this Lease other than Base Rent, if any. Whenever the word “Rent” is used
in this Lease it shall be deemed to include Base Rent and Additional Rent,
unless the context specifically or clearly implies that only the Base Rent is
referenced. All remedies available to Landlord pursuant to the terms of this
Lease for non-payment of Base Rent shall be applicable for non-payment of
Additional Rent.

 

6



--------------------------------------------------------------------------------

Section 4.3. Payment of Rent. The Rent shall be paid by Tenant to Landlord or as
directed by Landlord in writing. Tenant shall pay the Base Rent in advance on or
before the first (1st) day of each month during the Term hereof. All Additional
Rent shall be paid by Tenant when due or if payable to Landlord shall be payable
within twenty (20) days after written demand therefor. All amounts to be paid to
Landlord under this Lease shall be paid to Landlord at the address set forth in
Section 17.8. hereof or at such other address as Landlord shall designate in
writing from time to time. Past due Rent payments shall be deemed involuntary
extensions of credit by Landlord and, commencing on the second failure to pay
timely Rent in any consecutive twelve (12) month period, such past due Rent
shall be subject to default interest rate penalties at an annual rate equal to
the lesser of the prime rate as reported from time to time in The Wall Street
Journal plus three percent (3%) or the highest rate allowed by applicable law
(“Interest Rate”).

Section 4.4. Net Lease; Triple Net Rent. This Lease is and shall be a triple net
type lease, and Landlord is not nor shall it be required to provide any services
or do any act or thing with respect to the Premises except as specifically
provided herein. Except as otherwise expressly provided in this Lease, all
obligations of Tenant under this Lease for the payment of Rent and all other
sums payable under the Lease and all obligations of Tenant to perform its
obligations under this Lease shall constitute independent obligations of Tenant
and shall be paid and performed by Tenant without abatement, deduction,
counterclaim, recoupment, suspension, deferment, diminution, deduction,
reduction, defense or setoff whatsoever and shall, to the extent not satisfied,
survive the termination of this Lease. Except as otherwise expressly provided in
this Lease, (i) this Lease shall not terminate, and Tenant shall not have any
right to terminate this Lease, during the Term, and (ii) Tenant’s obligation to
pay the Rent and to perform its obligations is absolute and unconditional and
shall survive and not be limited, abated or otherwise affected by any
occurrence, event or circumstance whatsoever, including, without limitation, any
of the following: expiration or termination of this Lease for whatever reason,
any partial or complete destruction from whatever cause; any constructive or
actual eviction or dispossession of Tenant from the Premises for failure to pay
Rent, or the failure or inability of the Tenant to use, occupy or enjoy the
same; any foreclosure of any Mortgage Debt or other lien with respect to the
Premises for failure to pay Rent; any sale of all or part of the Premises as
long as the Lease remains in full force and effect; any bankruptcy or insolvency
of Landlord; any action or non-action by Landlord or any other person with
respect to Tenant or the Premises as long as the Lease remains in full force and
effect.

Section 4.5. First Month’s Rent. Simultaneously with the execution and delivery
of this Lease by Tenant to Landlord, Tenant shall pay to Landlord an amount
equal to the first month’s Base Rent. Landlord shall apply the first month’s
Base Rent to Tenant’s Base Rent obligations on the Commencement Date.

ARTICLE V

TAXES AND ASSESSMENTS; UTILITIES

Section 5.1. Taxes and Assessments. Tenant shall pay directly to the appropriate
governmental entities on or before the due date thereof, all taxes, levies,
fees, assessments and other governmental charges of every kind and nature
(including, without limitation, real property, ad valorem, personal property,
gross income, franchise, withholding, profits, rent, single business,

 

7



--------------------------------------------------------------------------------

value added, excise, occupancy, use, impact fees, sales and gross receipts
taxes) (collectively, “Impositions”) levied upon the Premises or personal
property located at or used in connection with operating the Premises whether
the same shall become due and payable before, or after, and during any tax
assessment year or period which is within or partially within, the Term,
including all Impositions which may be partially within the Term, including all
Impositions which may be assessed, levied or imposed in replacement of, or in
addition to, all or any part of same, whether or not measured, calculated by or
based upon the Premises or any estate or interest in the Premises or the revenue
or income generated by the Premises, regardless of the time at which, or period
for which, such Impositions are assessed or charged or the time that such
Impositions become a lien against the Premises. Upon receipt of written request
by Landlord or Landlord’s Mortgagee, Tenant shall provide proof of payment of
Impositions.

Section 5.2. Utilities. Tenant shall be responsible for supplying all Utilities
and for the cost of all Utilities for the Premises, including, without
limitation, electricity, gas, water and sewer, telephone and all other
communication services, and Landlord shall have no obligations for Utilities
whatsoever. Tenant shall cause all such utility services to the Premises to be
metered in its own name or in the name of its subtenants and shall pay or cause
to be paid all charges and deposits for such utilities. Tenant shall use
utilities only within the capacity of the circuits in the Premises. Landlord
shall not be liable for damages resulting from utility interruptions caused by
casualty, accident, labor dispute or any other cause (other than Landlord’s
gross negligence or intentional misconduct), nor shall any interruptions be
deemed an actual or constructive or partial eviction or result in any abatement
of Rent.

Section 5.3. Other Charges. Tenant shall be responsible for all charges and/or
taxes related to any easement or similar agreements, general and special
assessments, condominium assessments and fees, levies, fees, vault charges,
permits, inspection and license fees affecting the Premises.

ARTICLE VI

COVENANTS OF TENANT CONCERNING MAINTENANCE,

INDEMNIFICATION AND OTHER MATTERS

Section 6.1. Maintenance. Tenant shall maintain, and make all repairs,
alterations and replacements (including, without limitation, all ordinary,
extraordinary, foreseen and unforeseen repairs, alterations and replacements)
necessary to operate and maintain the entire Premises in good condition and
repair and in compliance with all applicable laws, ordinances, rules and
regulations and any recorded covenants, conditions or restrictions relating to
the Premises, and shall surrender the Premises when required by this Lease in
good condition, reasonable use and wear excepted.

Additionally, Landlord and Tenant hereby acknowledge receipt of that certain
Property Condition Report prepared by ADAMS Management Services Corporation,
dated September 19, 2013 (the “Property Condition Report”). Landlord and Tenant
shall review on an annual basis the “Deferred Maintenance Items” set forth in
the Property Condition Report and shall reasonably and mutually agree upon those
Deferred Maintenance Items that Tenant shall perform and the times upon which
Tenant shall complete such Deferred Maintenance Items. In the event that Tenant
fails to complete such agreed upon Deferred Maintenance Items within the agreed
upon times, then, upon thirty (30) days written notice to Tenant, Landlord may
perform such agreed upon Deferred Maintenance Items and all costs so incurred by
Landlord shall be paid by Tenant

 

8



--------------------------------------------------------------------------------

as Additional Rent utilizing a capitalization rate of ten percent (10%) over the
remaining Term of the Lease. Notwithstanding anything to the contrary contained
herein, Landlord acknowledges that the Property Condition Report identifies
certain maintenance required in connection with the windows of the Premises,
that Tenant has filed an insurance claim in connection with such windows, and
that Landlord shall reasonably cooperate with Tenant is the settlement of such
insurance claim and performance of the maintenance of such windows.

Section 6.2. Alterations. Subject to the requirements of Article IX below and
any insurers providing insurance coverage thereto, Tenant may make, at its sole
cost and expense, such alterations, improvements and additions of any kind to
the Premises (collectively referred to herein as the “Alterations”) as Tenant
deems desirable in the conduct of its business provided that such Alterations:
(a) do not reduce, diminish or otherwise adversely affect the fair market value
or utility of the Premises, or any part thereof; (b) do not reduce, diminish or
otherwise adversely affect the useful life of the Premises, or any part thereof;
and/or (c) do not change the general character or use of the Premises or any
part thereof. All alterations, improvements, expansions and additions to the
Premises, or any part thereof, shall be made in a good and workmanlike manner
and in compliance with applicable laws, ordinances, rules, regulations, codes
and requirements and any recorded covenants, conditions or restrictions relating
to the Premises, or any part thereof. All alterations, improvements, expansions
and additions which are not movable trade fixtures shall be the property of
Landlord and shall remain upon and be surrendered with the Premises. To the
extent such Alterations involve changes to the structure or systems of the
Premises, as reasonably determined by Tenant’s architect or engineer, Tenant
shall furnish to Landlord, prior to the commencement of construction, the
proposed plans and specifications for Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed, and upon completion of
construction, “as-built” plans and specifications for such Alterations. Landlord
shall provide Tenant with its objections, in writing, to Tenant’s proposed plans
and specifications within fifteen (15) days after receipt from Tenant. Tenant
shall submit revised plans and specifications until such time as Landlord has
approved Tenant’s proposed plans and specifications for such Alterations. If
Landlord fails to object, in writing, to Tenant’s proposed plans and
specifications within fifteen (15) days after receipt from Tenant, Landlord
shall be deemed to have approved such proposed plans and specifications.

Section 6.3. Landlord’s Non-liability; Indemnification of Landlord. Landlord
shall not be liable for any loss, damage or injury of any kind or character to
any person or property, arising from any use of the Premises, or any part
thereof, or caused by any defect in any improvements located on the Premises, or
any part thereof, or in any equipment or other facility therein, or caused by or
arising from any act or omission of Tenant, or of any subtenants, agents,
employees, contractors, subcontractors, licensees, or invitees of Tenant, or
arising out of any work or Alterations performed by Tenant or any subtenant, or
by or from any accident on the Premises, or any part thereof, or any fire or
other casualty thereon, or occasioned by the failure of Tenant to maintain the
Premises, or any part thereof, in safe condition, or arising from any other
cause whatsoever. Tenant, as a material part of the consideration of this Lease,
hereby waives on its behalf all claims and demands against Landlord for any such
loss, damage or injury of Tenant, and hereby agrees to indemnify and hold
Landlord entirely free and harmless from all liability for any such loss, damage
or injury of Tenant, and hereby agrees to indemnify and hold Landlord entirely
free and harmless from all liability for any such loss, damage or injury of all
other persons, and from all costs and expenses arising therefrom (including
reasonable attorneys’ fees and expenses), unless such loss, damage or injury is
caused by the gross negligence of Landlord or intentional acts of Landlord.
Tenant agrees to pay, and to protect, indemnify, and save harmless Landlord from
and against any and all liabilities, losses, damages, costs, expenses (including
reasonable attorneys’ fees and expenses), causes of action, suits, claims,
demands, or

 

9



--------------------------------------------------------------------------------

judgments of any nature whatsoever arising from (i) any injury to or the death
of, any person, or damage to property, in, on or about the Premises, or any part
thereof, or upon adjoining public sidewalks, streets, or ways, or in any manner
growing out of or connected with the use, nonuse, condition, or occupation of
the Premises, or any part thereof, or resulting from the condition thereof or of
adjoining public sidewalks, streets or ways; (ii) violation by Tenant of any
agreement or condition of this Lease; (iii) violation by Tenant of any contract
or agreement to which Tenant is a party or of any restriction, statute, law,
ordinance, or regulation, in each case affecting the Premises, or any part
thereof, or the ownership, occupancy or use thereof; and (iv) (1) the presence
of any “Hazardous Material” (as defined below) on or under, or the escape,
seepage, leakage, spillage, discharge, emission, discharging or release of any
Hazardous Material from, the Premises or any part thereof, (2) any liens against
the Premises, or any part thereof, permitted or imposed by any Environmental
Laws (as defined below), or any actual or asserted liability or obligations of
Landlord or any of its affiliates or subsidiaries under any Environmental Laws,
and (3) any actual or asserted liability or obligations of Tenant or any of its
affiliates or subsidiaries under any Environmental Laws; provided however,
Tenant shall not be responsible for indemnifying Landlord for any of the
foregoing matters caused solely by Landlord’s gross negligence or intentional
misconduct. Tenant hereby acknowledges and agrees that Tenant was the tenant
under the Original Lease for the Premises. Tenant further agrees that the terms
and conditions of this Section 6.3. . shall apply to any and all matters under
the Original Lease notwithstanding that such matters may have occurred or arisen
prior to the date of this Lease or during the term of this Lease. Landlord, as
used in this Section 6.3. ., shall include any beneficiary of any trust or any
agent, employee, or representative of Landlord or any trustee and the Landlord’s
Mortgagee and their shareholders, directors, officers, employees, agents,
representatives, members and partners. Any indemnification under this
Section 6.3. . shall constitute Additional Rent payable within twenty (20) days
of demand and shall survive the termination or expiration of this Lease,
including without limitation, the termination or rejection of this Lease in
bankruptcy. Provided, however, for any obligation of Tenant to defend Landlord
hereunder, Tenant shall have the right to select the attorneys to defend
Landlord, then and in that event, Tenant shall not be liable for any attorneys’
fees of Landlord other than those of counsel selected to defend Landlord.

For purposes of this Lease, the following terms shall have the following
respective meanings:

(i) “Hazardous Material” means any hazardous substance or any pollutant or
contaminant defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation, and Liability Act, any so-called
“Superfund” or “Superlien” law, The Toxic Substances Control Act, or any other
federal, state or local statute, law, ordinance, code, rule, regulation, order
or decree, now or hereafter in force, regulating, relating to or imposing
liability or standards of conduct concerning any hazardous, toxic or dangerous
waste, substance or material; asbestos or any substance or compound containing
asbestos; polychlorinated biphenyls or any substance or compound containing any
polychlorinated biphenyl; petroleum and petroleum products; pesticides; and any
other hazardous, toxic or dangerous waste, substance or material.

(ii) “Environmental Laws” means the Comprehensive Environmental Response,
Compensation, and Liability Act, any so-called “Superfund” or “Superlien” law,
the Toxic Substances Control Act, or any other federal, state or local statute,
law, ordinance, code, rule, regulation, order or decree, now or hereafter in
force, regulating, relating to, or imposing liability or standards of conduct
concerning any Hazardous Material.

 

10



--------------------------------------------------------------------------------

Section 6.4. No Liens. Tenant shall not create or suffer to be created or to
remain, directly or indirectly, and will discharge or promptly cause to be
discharged, or file a bond or otherwise, any lien, charge or encumbrance on, all
or any part of the Premises (each an “Encumbrance”), including, without
limitation, any mechanic’s, materialmen’s, contractor’s or subcontractor’s liens
arising from or any claim for damage growing out of any Alterations,
construction, repair, restoration, replacement or improvement related to the
Premises caused by Tenant. Tenant shall have the right to contest any such
mechanics lien, materialmen’s lien or other lien. If Tenant fails to remove or
bond over any such Encumbrance within thirty (30) days after written notice
thereof from Landlord, Landlord may, but shall not be obligated to, discharge
the same either by paying the amount claimed to be due or otherwise, or bond
over, without any investigation or contest of the validity thereof, and any
amounts expended by Landlord in so doing, including costs, expenses and
reasonable attorneys’ fees, shall constitute Additional Rent payable within
twenty (20) days of demand and shall survive the termination of this Lease.

ARTICLE VII

RIGHT TO CONTEST

Landlord shall have the right to contest all Impositions at Landlord’s sole cost
and expense. Landlord shall give notice to Tenant of Landlord’s contest to any
Impositions. Landlord agrees that each such contest shall be promptly prosecuted
to its final conclusion, except to the extent deemed commercially unreasonable
by Landlord, in Landlord’s sole discretion. Landlord shall give notice to Tenant
of any increases in Impositions, and in the event Landlord elects not to contest
any Impositions, then and in that event, Tenant shall have the right to contest
such Impositions. If Landlord elects to not contest such Impositions, Tenant
shall have the right to contest any Impositions upon written notice to Landlord.
Tenant agrees that each such contest shall be promptly prosecuted to a final
conclusion. If necessary in the prosecution of any such contest, Landlord shall
join with Tenant as a party to such contest, and Tenant shall pay, and save
Landlord and Landlord’s Mortgagee, if any, harmless against, any and all losses,
judgments, decrease and costs (including reasonable attorneys’ fees and
expenses) in connection with any such contest and shall, promptly after the
final settlement, compromise, or determination of such contest, fully pay and
discharge the amounts that shall be levied, assessed, charged or imposed or be
determined to be payable therein or in connection therewith, and perform all
acts, the performance of which shall be ordered or decreed as a result thereof.
No such contest shall subject Landlord to the risk of any civil or criminal
liability.

ARTICLE VIII

DAMAGE OR DESTRUCTION BY FIRE OR OTHER CASUALTY

If, during the Term, the Premises is partially or totally damaged or destroyed
by fire or other casualty, Tenant shall, at its sole cost and expense, repair
and restore the Premises as speedily as possible, to the value, character and
condition existing prior to such damage or destruction in accordance with the
provisions of this Lease applicable to maintenance and repair, alterations and
restoration. If the insurance proceeds resulting from such fire or other
casualty are payable to the Landlord’s Mortgagee or the holder of any future
Mortgage Debt, then the obligation of Tenant to so repair and restore the
Premises shall be subject to the availability to Tenant of such proceeds to the
extent needed to pay for such repair or restoration, In the event insurance
proceeds are not made available to the Tenant, then Tenant shall not be
obligated to

 

11



--------------------------------------------------------------------------------

repair and restore the Premises until such time as Landlord has made available
to Tenant funds in an amount equal to the insurance proceeds paid to the
Landlord’s Mortgagee or the holder of any future Mortgage Debt, and Rent shall
continue to be paid by Tenant for so long as rent loss and/or business
interruption insurance proceeds are available, after which Rent shall abate;
provided, however, if Landlord fails to make such funds available within twelve
(12) months after the date of such casualty, Tenant shall have the right to
cancel and terminate this Lease. Landlord shall use commercially reasonable
efforts in good faith at Tenant’s expense to cause insurance proceeds to be made
available to Tenant by Landlord’s Mortgagee for purposes of such repair and
restoration. Tenant shall be obligated to meet all reasonable conditions imposed
on the use of any such insurance proceeds by the Landlord’s Mortgagee. If such
insurance proceeds are made available to Tenant by the Landlord’s Mortgagee or
the holder of any future Mortgage Debt and are insufficient to repair and
restore the Premises, Tenant shall be required to make up such deficiency out of
Tenant’s own funds. Except as provided above, there shall be no abatement or
reduction of any Rent under this Lease due to any such damage, destruction or
repair or restoration and Tenant shall have no right to terminate this Lease
notwithstanding the partial or total destruction of all or any part of the
Premises.

ARTICLE IX

INSURANCE AND WAIVER OF SUBROGATION

Section 9.1. Property Insurance. Tenant shall, at Tenant’s cost and expense,
insure the Premises against loss or damage normally covered under commercial
property insurance policies (including, without limitation, earthquake, flood,
boiler and machinery, war risk and acts of terrorism (if and to the extent such
coverages are generally available at commercially reasonable rates), and rent
loss and/or business interruption) and otherwise with such coverages,
deductibles, sub-limits, and exclusions as are typical for owners of real estate
similar to the Premises from time to time and/or as are required by applicable
law. Such insurance shall be for the full insurable value (actual replacement
value without deduction for physical deterioration) of the Premises, shall name
Landlord as additional insured, Landlord’s Mortgagee as first mortgagee/secured
party, and Landlord and Landlord’s Mortgagee as loss payees, and shall provide
that the insurance for the Premises, as required herein, shall not be canceled
or changed without at least thirty (30) days’ prior written notice to Landlord,
Tenant and the Landlord’s Mortgagee. Tenant shall, from time to time and upon
the written request of Landlord or the Landlord’s Mortgagee, furnish the
requesting party with certificates of insurance demonstrating that such
insurance is in full force and effect.

Section 9.2. Liability and Other Insurance. Tenant shall, at Tenant’s cost and
expense, obtain and keep in force a policy or policies of commercial general
liability insurance covering the Premises and any losses or claims arising in
whole or in part from the use of the Premises, naming Landlord as named insured,
and Tenant and the Landlord’s Mortgagee as additional insureds, which as of the
Commencement Date shall be with minimum single limit of coverage for any one
occurrence of not less than $1,000,000 with an aggregate of not less than
$3,000,000 and an excess liability policy of not less than $10,000,000.
Landlord’s liability insurance shall provide that it is primary coverage and not
excess over or contributory with any other insurance coverage (including any
other insurance maintained by the Landlord or the Tenant). All such insurance
shall provide that the liability insurance, as required herein, shall not be
canceled or changed without at least thirty (30) days’ prior written notice to
Landlord, Tenant and Landlord’s Mortgagee. Notwithstanding anything to the
contrary contained in this Section 9.2. , all such insurance shall at all times
be in such amounts and on such terms and conditions as are

 

12



--------------------------------------------------------------------------------

commercially reasonable. Landlord shall from time to time upon the written
request of the Tenant (or the Landlord’s Mortgagee) furnish to the requesting
party certificates of insurance demonstrating that all such insurance is in full
force and effect. Tenant shall reimburse Landlord for all of Landlord’s costs
and expenses incurred in connection with the foregoing promptly upon written
request from Landlord. Landlord shall include with its written request paid
invoices or such other evidence of payment and/or expense.

Section 9.3. Additional Insurance. Tenant shall, at Tenant’s cost and expense,
obtain and keep in force a policy or policies of the following insurance
covering the Premises:

(i) If the Premises, or any part thereof, is located within a one hundred
(100) year flood plain area designated by Federal Emergency Management Agency,
flood and such other hazards and in such amounts as may be customary for
comparable properties in the area and if available from insurance companies
authorized to do business in the state in which the Premises are located at
rates which are economically practicable in relation to the risks covered.

(ii) If Tenant shall engage or cause to be engaged any contractor to perform
work any Alterations in, on or about the Premises, the estimated cost of which
will exceed $100,000.00, Tenant shall require such contractor to carry and
maintain, at no expense to Landlord, commercial general liability insurance,
builder’s risk insurance, including but not limited to contractor’s liability
coverage, completed operations coverage, broad form property damage endorsement,
workers compensation, and contractor’s protection liability coverage in such
amounts and with such deductibles and such companies as are customary for the
Alterations to be performed. Upon Landlord or Landlord’s Mortgagee’s written
request, Tenant shall provide evidence of that such insurance is in full force
and effect.

Section 9.4. Tenant’s Right to Insure; Waiver of Subrogation. Tenant, at its
sole cost and expense, shall have the right to directly procure any or all of
the insurance required to be provided by Landlord pursuant to this Article IX,
provided that such insurance and such insurance provider meet all of the
requirements of this Article IX and such other commercially reasonable
requirements as may be required by Landlord’s Mortgagee from time to time. In
the event that Tenant elects to directly procure such insurance, Tenant shall
remain liable for all of Landlord’s costs incurred in connection with Landlord’s
obligation to provide such insurance under this Article IX, less any refunds or
return of premiums actually received by Landlord. Any insurance maintained by
either Landlord or Tenant shall provide that, to the extent permitted by law,
the insurer waives all rights of subrogation against the Landlord and Tenant, as
applicable, and their agents or employees, with respect to losses payable under
the policy.

Section 9.5. Insurance Company Rating Requirements. All policies of insurance
required under this Lease shall be placed with insurance companies having claims
paying ratings no lower than A.M. Best “A-” or equivalent NAIC rating, from time
to time.

ARTICLE X

EMINENT DOMAIN

If the Premises are taken in their entirety under the power of eminent domain
by, or conveyed in lieu of such exercise to, any public authority, then Tenant’s
obligations as to the Premises shall terminate as of the date upon which title
to the Premises shall become vested in the

 

13



--------------------------------------------------------------------------------

condemning authority. If the entire parking area associated with the Premises or
substantially all of the parking area associated with the Premises shall be
taken at any time during the term of this Lease for any public or quasi-public
purpose by any lawful power or authority, by the exercise of right of
condemnation or eminent domain, or by agreement between Landlord, Tenant and
those authorized to exercise such right, and Landlord fails to provide suitable
replacement parking in connection therewith, then this Lease shall terminate as
of the date upon which title to the parking area shall become vested in the
condemning authority. Subject to the parking area provisions, if less than all
of the Premises is so taken or conveyed, Tenant’s obligations as to the Premises
shall not terminate, Rent shall abate and be reduced proportionally to such
taking, and Tenant shall, at its sole cost and expense, restore the balance of
the Premises to a complete structural unit that can be operated on an
economically feasible basis under the provisions of this Lease using the
proceeds of the condemnation. If the condemnation proceeds resulting from such
taking or conveyance are payable to the Landlord, Landlord’s Mortgagee or the
holder of any future Mortgage Debt, then the obligation of Tenant to so restore
the balance of the Premises shall be subject to the availability to Tenant of
such proceeds to the extent needed to pay for such restoration. Landlord shall
use commercially reasonable efforts in good faith to cause such proceeds to be
made available to Tenant for such purpose. In the event Landlord, Landlord’s
Mortgagee or the holder of any future Mortgage Debt do not make the condemnation
proceeds available to Tenant to restore the balance of the Premises, then and in
that event, Tenant will have the option to terminate the Lease or restore the
balance of the Premises and receive an abatement of Rent during the restoration
and a proportionate reduction in Rent for the remainder of the term of the
Lease. Tenant shall be obligated to meet all reasonable conditions imposed on
the use of any such proceeds by the Landlord’s Mortgagee or any holder of future
Mortgage Debt. If such proceeds are made available to Tenant by the Landlord’s
Mortgagee or the holder of any future Mortgage Debt and such proceeds are
insufficient to restore the Premises as described above, Tenant shall be
required to make up such deficiency out of Tenant’s own funds. All damages
awarded for any taking of all or any part of the Premises shall belong to
Landlord, except that Tenant shall be entitled to any award made for removal and
reinstallation of Tenant’s fixtures, moving expenses, loss of business and loss
of its leasehold interest. In the event that Landlord elects not to do so,
Tenant, at its sole cost and expense, shall have the right to contest any such
eminent domain proceedings, including, but not limited to, the right to contest
the proposed amount of any such award.

ARTICLE XI

ASSIGNMENT AND SUBLETTING

Provided that, at all times, (i) no Event of Default (as defined in
Section 13.1. ) under this Lease has occurred and is continuing; (ii) the
sublease is expressly subject and subordinate to this Lease; and (iii) Tenant
shall remain primarily liable for all of Tenant’s obligations under this Lease,
Tenant may sublet the Premises, in whole or in part, without Landlord’s consent
(“Permitted Subleases”). Upon any such sublease or upon any assignment of this
Lease by Tenant, Tenant shall remain primarily liable to Landlord for timely
payment and performance of all Rent and other obligations under this Lease.
Tenant agrees to promptly notify Landlord in writing of all Permitted Subleases
the Tenant enters into under this Lease. Landlord may accept Rent, Additional
Rent, and any other sums that may become due under this Lease directly from any
subtenant as agent for Tenant and require attornment of such subtenant in the
event that this Lease is terminated or fails for any reason whatsoever.
Notwithstanding anything contained herein to the contrary, Landlord’s consent
shall not be required for, and nothing shall prohibit or restrict any leasehold
mortgage entered into by Tenant, or any assignment of this Lease or

 

14



--------------------------------------------------------------------------------

subletting of a part or the whole of the Premises by Tenant: (i) to an affiliate
of Tenant; (ii) in conjunction with any consolidation, reorganization, merger,
acquisition, or private placement involving Tenant or any of its affiliate(s);
(iii) to any corporation or other business entity purchasing all or
substantially all of the assets of Tenant or any of its affiliate(s); or (iv) in
conjunction with any offering, sale, listing, redemption, hypothecation,
conversion, exchange, transfer or other similar disposition of all or any
portion of the membership interests of Tenant or any of its affiliate(s).

ARTICLE XII

END OF TERM

Tenant shall surrender actual and exclusive possession of the entirety of the
Premises to Landlord at the end of the Term, in good condition, subject to
reasonable wear and tear, subject only to such tenancies and occupancies
permitted to remain in effect beyond the expiration of the Term to which
Landlord has previously agreed in writing and Permitted Subleases.

ARTICLE XIII

EVENTS OF DEFAULT; LANDLORD’S REMEDIES; EXPENSES OF ENFORCEMENT

Section 13.1. Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Lease:

(i) Tenant shall fail to pay when due any Rent or other amount owed to Landlord
under this Lease; or

(ii) Tenant shall fail to perform any other covenant or agreement in this Lease
and such failure shall continue for a period of thirty (30) days after receipt
of written notice from Landlord (or if such failure is not capable of being
cured within thirty (30) days, such reasonable time thereafter not to exceed
ninety (90) days, provided that Tenant has commenced such cure within the thirty
(30) day period and is diligently proceeding to cure such failure), or if any
such failure involves a hazardous condition or a failure to maintain insurance
required by the Lease, such failure is not cured by Tenant immediately upon
notice to Tenant; or

(iii) Tenant shall make a general assignment for the benefit of creditors, or
shall admit in writing its inability to pay its debts as they become due, or
shall file or have filed against it a petition in any proceeding seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property, and such proceeding
shall not be vacated or discharged within thirty (30) days, or shall be
adjudicated insolvent or bankrupt, or a receiver, trustee, custodian or other
similar official shall be appointed for Tenant or for all or any substantial
part of its property, or a substantial part of its property shall be attached,
executed upon or otherwise impressed with a lien in favor of one or more
creditors, and such appointment, attachment, execution or lien shall not be
vacated or discharged within thirty (30) days; or

(iv) Tenant dissolves or liquidates.

 

15



--------------------------------------------------------------------------------

Section 13.2. Termination of Lease; Reletting. Upon the occurrence of any Event
of Default, in addition to any other remedies provided by law, Landlord may
terminate this Lease, or Landlord may, without terminating this Lease in
accordance with applicable law, re-enter the Premises or any property comprising
part of the Premises and dispossess Tenant or any other occupant of the Premises
or any property comprising part of the Premises and remove Tenant’s and/or such
other occupant’s effects and relet the Premises or any property comprising part
of the Premises for the account of Tenant for such rent and on such terms as
shall be satisfactory to Landlord, crediting the actual proceeds of reletting
(after deducting the costs and expenses of re-entry, alterations and additions
and the expense of reletting) to the unpaid amounts due under this Lease during
the remainder of the Term and Tenant shall remain liable to Landlord for the
balance owed. Tenant shall not be entitled to any rents received by Landlord
which exceed the balance owed by Tenant to Landlord calculated as provided in
the immediately preceding sentence.

Section 13.3. Termination of Lease; Money Judgment. Upon termination of this
Lease as a result of the occurrence of an Event of Default in accordance with
applicable law, Landlord shall be entitled as final and liquidated damages to a
money judgment against Tenant in the amount of the aggregate of the following:
(i) all unpaid Rent due on or before the date of termination, together with
interest thereon at the Interest Rate; (ii) the excess, if any, of all Rent
which would have become due on or before the date of the judgment but for the
termination over the fair market rental value of the Premises for such period,
taking into account a reasonable vacancy and lease up factor, together with
interest thereon at the Interest Rate; and (iii) the excess, if any, of all Rent
which would come due after the date of the judgment but for the termination of
this Lease over the fair rental value of the Premises for such period, taking
into account a reasonable vacancy rate and lease up factor, discounted to
present value using as a discount factor the discount rate of the Federal
Reserve Bank of Chicago in effect at the time of judgment.

Section 13.4. Expenses of Enforcement. If, at any time during the Term of this
Lease, either Landlord or Tenant shall institute any action or proceeding
against the other which is related to or arises out of the provisions of this
Lease or any default hereunder, then each party shall bear its own costs and
expenses, including, without limitation, attorneys’ fees and expenses.

Section 13.5. Landlord’s Right to Cure. Landlord may assign its rights under
this Section to the Landlord’s Mortgagee upon written notice to Tenant. If
Tenant shall fail to make any payment, or to perform any act required to be made
or performed under this Lease and to timely cure the same, Landlord, without
waiving or releasing any obligation or Event of Default, may (but shall be under
no obligation to) at any time thereafter make such payment or perform such act
for the account and at the expense of Tenant, and may, to the extent permitted
by law, enter upon the Property for such purpose and take all such action
thereon as, in Landlord’s opinion, may be necessary or appropriate therefore,
and no such entry shall be deemed an eviction of Tenant. Tenant shall
immediately repay the same to Landlord, upon demand, together with all costs and
expenses so incurred, together with a late charge thereon, all to the extent
permitted by law, at the Interest Rate from the date on which such sums or
expenses are paid or incurred by Landlord. The obligations of Tenant and rights
of Landlord contained in this Article shall survive the expiration or earlier
termination of this Lease.

 

16



--------------------------------------------------------------------------------

Section 13.6. Bankruptcy of Tenant.

(a) In the event that Tenant shall become a debtor in a case filed under Chapter
7 of the Bankruptcy Code and Tenant’s trustee or Tenant shall elect to assume
this Lease for the purpose of assigning the same or otherwise, such election and
assignment may be made only if the provisions of Section 13.6. (b) and
Section 13.6. (d) are satisfied as if the election to assume were made in a case
filed under Chapter 11 of the Bankruptcy Code. If Tenant or Tenant’s trustee
shall fail to elect to assume this Lease within sixty (60) days after the filing
of such petition or such additional time as provided by the court within such
60-day period, this Lease shall be deemed to have been rejected and immediately
thereupon Landlord shall be entitled to possession of the Premises without
further obligation to Tenant or Tenant’s trustee and this Lease upon the
election of Landlord shall terminate, but Landlord’s right to be compensated for
damages (including, without limitation, liquidated damages pursuant to any
provision hereof) or the exercise of any other remedies in any such proceeding
shall survive, whether or not this Lease shall be terminated.

(b) (i) In the event that Tenant shall become a debtor in a case filed under
Chapter 11 of the Bankruptcy Code, or in a case filed under Chapter 7 of the
Bankruptcy Code which is transferred to Chapter 11, Tenant’s trustee or Tenant,
as debtor-in-possession, must elect to assume this Lease within sixty (60) days
from the date of the filing of the petition under Chapter 11 or the transfer
thereto or such additional time as provided by the court or Tenant’s trustee or
the debtor-in possession shall be deemed to have rejected this Lease. In the
event that Tenant, Tenant’s trustee or the debtor-in-possession has failed to
perform all of Tenant’s obligations under this Lease within the time periods
(excluding grace periods) required for such performance, no election by Tenant’s
trustee or the debtor-in-possession to assume this Lease, whether under Chapter
7 or Chapter 11, shall be permitted or effective unless each of the following
conditions has been satisfied:

(1) Tenant’s trustee or the debtor-in possession has cured all Events of Default
under this Lease, or has provided Landlord with Assurance (as defined below)
that it will cure all Events of Default susceptible of being cured by the
payment of money within ten (10) days from the date of such assumption and that
it will cure all other Events of Default under this Lease which are susceptible
of being cured by the performance of any act promptly after the date of such
assumption.

(2) Tenant’s trustee or the debtor-in-possession has compensated Landlord, or
has provided Landlord with Assurance that within ten (10) days from the date of
such assumption it will compensate Landlord, for any actual pecuniary loss
incurred by Landlord arising from the default of Tenant, Tenant’s trustee, or
the debtor-in-possession as indicated in any statement of actual pecuniary loss
sent by Landlord to Tenant’s trustee or the debtor-in-possession.

(3) Tenant’s trustee or the debtor-in-possession has provided Landlord with
Assurance of the future performance of each of the obligations of Tenant,
Tenant’s trustee or the debtor-in-possession under this Lease, and, if Tenant’s
trustee or the debtor-in-possession has provided such Assurance, Tenant’s
trustee or the debtor-in-possession shall also (i) deposit with Landlord, as
security for the timely payment of rent hereunder, an amount equal to one
(1) installment of Rent (at the rate then payable) which shall be applied to
installments of Rent in the inverse order in which such installments shall
become due provided all the terms and provisions of this Lease shall have been
complied with, and (ii) pay in advance to Landlord on the date each installment
of Rent is payable a pro rata share of Tenant’s annual obligations for
Additional Rent pursuant to this Lease, such that Landlord shall hold funds
sufficient to satisfy all such obligations as they become due. The obligations
imposed upon Tenant’s trustee or the debtor-in-possession by this Section shall
continue with respect to Tenant or any assignee of this Lease after the
completion of bankruptcy proceedings.

 

17



--------------------------------------------------------------------------------

(4) The assumption of this Lease will not breach or cause a default under any
provision of any other lease, mortgage, financing arrangement or other agreement
by which Landlord is bound.

(ii) For purposes of this Section 13.6. , Landlord and Tenant acknowledge that
“Assurance” shall mean no less than: Tenant’s trustee or the
debtor-in-possession has and will continue to have sufficient unencumbered
assets after the payment of all secured obligations and administrative expenses
to assure Landlord that sufficient funds will be available to fulfill the
obligations of Tenant under this Lease, and (x) there shall have been deposited
with Landlord, or the Bankruptcy Court shall have entered an order segregating,
sufficient cash payable to Landlord, and/or (y) Tenant’s trustee or the
debtor-in-possession shall have granted a valid and perfected first lien and
security interest and/or mortgage in property of Tenant, Tenant’s trustee or the
debtor-in-possession, acceptable as to value and kind to Landlord, to secure to
Landlord the obligation of Tenant, Tenant’s trustee or the debtor-in-possession
to cure the Events of Default under this Lease, monetary and/or non-monetary,
within the time periods set forth above.

(c) In the event that this Lease is assumed in accordance with Section 13.6.
(b) and thereafter Tenant is liquidated or has filed against it (without
dismissal within sixty (60) days thereafter) or files a subsequent petition
under Chapter 7 or Chapter 11 of the Bankruptcy Code, Landlord may, at its
option, terminate this Lease and all rights of Tenant hereunder by giving Tenant
notice of its election to so terminate within thirty (30) days after the
occurrence of any such event.

(d) If Tenant’s trustee or the debtor-in-possession has assumed this Lease
pursuant to the terms and provisions of Section 13.6. (a) or Section 13.6.
(b) for the purpose of assigning (or elects to assign) this Lease, this Lease
may be so assigned only if the proposed assignee (the “Assignee”) has provided
adequate assurance of future performance of all of the terms, covenants and
conditions of this Lease to be performed by Tenant. Landlord shall be entitled
to receive all cash proceeds of such assignment. As used herein “adequate
assurance of future performance” shall mean no less than that each of the
following conditions has been satisfied;

(i) the Assignee has furnished Landlord with either (1) (x) a copy of a credit
rating of Assignee which Landlord reasonably determines to be sufficient to
assure the future performance by Assignee of Tenant’s obligations under this
Lease and (y) a current financial statement of Assignee audited by a certified
public accountant indicating a net worth and working capital in amounts which
Landlord reasonably determines to be sufficient to assure the future performance
by Assignee of Tenant’s obligations under this Lease, or (ii) a guarantee or
guarantees, in form and substance satisfactory to Landlord, from one or more
persons with a credit rating and net worth equal to or exceeding the credit
rating and net worth of Tenant as of the date hereof.

(ii) Landlord has obtained all consents or waivers from others required under
any lease, mortgage, financing arrangement or other agreement by which Landlord
is bound to permit Landlord to consent to such assignment.

(e) when, pursuant to the Bankruptcy Code, Tenant’s trustee or the
debtor-in-possession shall be obligated to pay reasonable use and occupancy
charges for the use of the Premises, such charges shall not be less than the
Rent payable by Tenant under this Lease.

 

18



--------------------------------------------------------------------------------

(f) Neither the whole nor any portion of Tenant’s interest in this Lease or its
estate in the Premises shall pass to any trustee, receiver, assignee for the
benefit of creditors, or any other person or entity, by operation of law or
otherwise under the laws of any state having jurisdiction of the person or
property of Tenant unless Landlord shall have consented to such transfer. No
acceptance by Landlord of rent or any other payments from any such trustee,
receiver, assignee, person or other entity shall be deemed to constitute such
consent by Landlord nor shall it be deemed a waiver of Landlord’s right to
terminate this Lease for any transfer of Tenant’s interest under this Lease
without such consent.

(g) In the event of an assignment of Tenant’s interests pursuant to this
Section 13.6. , the right of Assignee to extend the term of this Lease for an
extended term beyond the then term of this Lease shall be extinguished.

Section 13.7 Default by Landlord. If Landlord shall fail to perform any covenant
or obligation required to be performed by Landlord under the terms of this Lease
and such failure shall continue for a period of thirty (30) days after receipt
by Landlord of written notice thereof from Tenant or if Landlord shall fail to
pay any sums due to Tenant under this Lease on the date the same shall become
due and payable hereunder, and such failure shall continue for a period of
thirty (30) days after receipt by Landlord of written notice thereof from Tenant
[unless such failure is of such a nature that it cannot be cured within said
thirty (30) day period, in which event Landlord shall not be in default
hereunder if it shall have commenced to cure said default within said thirty
(30) day period and diligently prosecute said cure to completion], then Tenant
may, as its sole remedy under this Lease, cure any covenant or obligation which
Landlord has failed to perform, and any sums expended by Tenant in curing such
failure shall be paid by Landlord to Tenant immediately upon demand, and shall
bear interest at the Interest Rate from the date of demand; or (b) bring suit to
recover from Landlord all sums due Tenant from Landlord together with interest
at the Interest Rate.

ARTICLE XIV

HOLDING OVER IN POSSESSION

If Tenant shall retain possession of all or any part of the Premises beyond the
expiration or termination of this Lease, Tenant (i) shall pay to Landlord one
hundred twenty-five percent (125%) of the Base Rent payable for the last month
of the Term of this Lease and any Additional Rent due to Landlord for each month
that Tenant holds possession of any part of the Premises after expiration or
termination of this Lease; (ii) shall also pay all costs incurred and damages
sustained by Landlord, whether direct or consequential, on account of such
holding over; and (iii) such tenancy shall be month to month and otherwise upon
such terms and conditions (including rent) as Landlord shall specify.

ARTICLE XV

MORTGAGES

Section 15.1. Subordination and Attornment. This Lease shall be subject and
subordinate to any Mortgage that may hereafter be placed upon the Premises, or
any part thereof, and to all amounts secured thereby, and to all renewals,
replacements and extensions of any of the foregoing, except to the extent that
any Mortgage provides otherwise, provided that any such mortgagee agrees in
writing to not disturb Tenant’s occupancy and possession of the Premises, so

 

19



--------------------------------------------------------------------------------

long as Tenant is not then in default. Tenant further agrees that, in the event
of a foreclosure of any Mortgage or of a conveyance in lieu thereof, it will
attorn to the mortgagee or to the purchaser at any foreclosure sale, as the case
may be, upon the condition that such mortgagee or purchaser shall agree in
writing to recognize Tenant and this Lease, so long as Tenant is not then in
default. Tenant agrees that such mortgagee or purchaser shall not be bound to
recognize (i) Tenant’s payment of any Rent if paid more than one (1) month in
advance or (ii) any amendment to this Lease without such mortgagee’s consent.
Tenant shall at Landlord’s request execute such further instruments or
assurances as any mortgagee or purchaser may request to evidence (i) the
subordination of this Lease or to acknowledge the superiority of this Lease, as
the case may be upon the condition that such mortgagee or purchaser shall agree
in writing to recognize Tenant and this Lease and agree to a non-disturbance of
the Tenant, (ii) Tenant’s attornment agreement, and/or (iii) the acknowledgment
of the express obligations of Tenant to the Landlord’s Mortgagee that are
provided for in this Lease. Prior to the Landlord entering into a Mortgage,
Landlord shall exercise commercially reasonable efforts to procure a
subordination, nondisturbance and attornment agreement from Landlord’s Mortgagee
in form and content reasonably acceptable to Tenant, pursuant to which such
Mortgagee agrees that so long as there is not then a default by Tenant under
this Lease which is not cured within the applicable cure period, Mortgagee shall
not disturb Tenant’s use of the Premises if lender forecloses upon or otherwise
takes possession of the Premises.

Section 15.2. No Personal Liability. In no event shall any Mortgagee of the
Premises, or any part thereof, its nominee, or the purchaser at a foreclosure
sale have any personal liability whatsoever for any representations, warranties,
covenants or agreements of Landlord hereunder or in connection herewith, or any
liability for any security deposit or other sums deposited with Landlord, or for
any previous prepayment of Rent to Landlord, unless actually received by such
Mortgagee, nominee or purchaser.

Section 15.3. Notices to Mortgagee and Mortgagee Right to Cure. Provided Tenant
receives written notice of the name and address of Landlord’s Mortgagee having
an interest in the Premises, Tenant agrees that in the event of any default by
Landlord hereunder, Tenant shall send written notice of the default to
Landlord’s Mortgagee. Landlord’s Mortgagee shall have thirty (30) days after the
written notice from Tenant is sent within which to cure the default, and if the
default is not capable of being cured within the 30-day period, then Landlord’s
Mortgagee shall have a reasonable time thereafter to effect such cure, provided
that Landlord’s Mortgagee commences to cure the same within the initial 30-day
period and diligently pursues such cure until completed. Notwithstanding any
provision of this Lease to the contrary, Tenant shall not have any right or
remedy pursuant to this Lease or otherwise due to Landlord’s default unless
Tenant shall have first given notice of the default to Landlord’s Mortgagee and
unless Landlord’s Mortgagee shall have failed to cure the default within the
time required by this Section 15.3. . Tenant will accept performance by
Landlord’s Mortgagee of any covenant, agreement or obligation of Landlord
contained in this Lease with the same effect as though performed by Landlord.
Nothing in this Section 15.3. shall be construed to require Landlord’s Mortgagee
to cure a default by Landlord.

Section 15.4. Foreclosure; Deed in Lieu of Foreclosure. The provisions of this
Article XV shall apply in the event of a foreclosure of any Mortgage or
conveyance in lieu of foreclosure, notwithstanding the fact that the mortgagee
thereunder may, directly or indirectly, own or have an interest in Landlord or
an interest in the Premises in addition to its interest under such Mortgage.

 

20



--------------------------------------------------------------------------------

Section 15.5. Estoppel Certificates. From time to time upon written request of
Landlord or Tenant, the other shall deliver to the requesting party within
fifteen (15) days of receipt of the request, a statement in writing by such
party or its duly authorized representative having knowledge of the following
facts, certifying (i) that this Lease is unmodified and in full force and effect
or, if there have been modifications, an itemized description of such
modifications and that this Lease as modified is in full force and effect;
(ii) the dates to which Rent and other amounts payable hereunder have been paid;
(iii) that the requesting party is not in default under any provision of this
Lease, or, if in default, the nature thereof in detail; and (iv) such further
matters as may be reasonably requested by the requesting party. It is the
intention of the parties that any such statement may be relied upon by any
auditors, accountants, lenders, prospective lenders, mortgagees or prospective
mortgagees, or any prospective or subsequent purchaser or transferee of all or a
part of Landlord’s interest in the Premises. In connection with the financing,
sale or transfer of the Premises by Landlord, Tenant shall execute and deliver
to Landlord whatever instruments may be required by Landlord for such purposes,
or Tenant shall be in default under this Lease upon the expiration of such
15-day period.

Section 15.6. Mortgage and Other Obligations Binding on Tenant. Any and all
obligations of and limitations on Landlord under any Mortgage on the Premises,
or any part thereof, or any ground lease, including, without limitation, payment
of property taxes and expense reimbursements, lien prohibitions, maintenance,
repair, alterations, replacements and restoration obligations, required
insurance coverages, and restrictions on use of insurance and condemnation
proceeds, shall be binding on and be the responsibility of Tenant, subject to
the provisions of this Lease. Landlord agrees that, if it grants or creates any
mortgage, lien, or encumbrance (“Encumbrances”) upon the Premises, Landlord’s
Mortgagee shall agree (a) to give Tenant the same notice, if any, given to
Landlord of any default or acceleration of any obligation underlying any such
Encumbrance or any sale in foreclosure of such Encumbrance, (b) to permit Tenant
to cure any such default on Landlord’s behalf within any applicable cure period,
in which event Landlord agrees to reimburse Tenant for any and all out-of-pocket
costs and expenses incurred to effect any such cure (including reasonable
attorneys’ fees), (c) to permit Tenant to appear with its representatives and to
bid at any foreclosure sale with respect to any such Encumbrance, provided that
no Event of Default by Tenant exists under the Lease, (d) that, if subordination
by Tenant is requested by Landlord’s Mortgagee, to enter into an agreement with
Tenant containing the provisions described in Section 15.1. of this Lease.
Tenant shall be permitted to mortgage, pledge, grant or assign a security
interest in its leasehold and contract rights hereunder. Landlord and Tenant
shall not modify this Lease without the express prior written consent of the
Landlord’s Mortgagee.

ARTICLE XVI

CERTAIN RIGHTS OF LANDLORD

Section 16.1. Right of Entry. Landlord reserves, and shall at all times have,
the right to enter the Premises, or any part thereof, to inspect the same, to
supply any service to be provided by Landlord to Tenant hereunder, to show the
Premises, or any part thereof. Tenant hereby waives any claim, related to
Landlord’s entry into the Premises, for damages for any injury, inconvenience to
or interference with Tenant’s business, any loss of occupancy or quiet enjoyment
of the Premises, and any other loss occasioned thereby, other than damages or
injury caused solely by the gross negligence or intentional act of Landlord. For
each of the aforesaid purposes, Landlord shall at all times have and retain keys
with which to unlock all of the doors in, upon or about the Premises, or any
part thereof, and Landlord shall have the right to use any and all means which
Landlord may deem reasonably necessary or proper to open such doors in an

 

21



--------------------------------------------------------------------------------

emergency in order to obtain entry. Tenant is aware that Landlord may deposit
keys to the Premises, or any part thereof, in lock boxes for the benefit of the
local fire departments, and Tenant hereby waives any and all claims against
Landlord resulting from Landlord’s deposit of keys in the lock boxes for the
benefit of the local fire departments. If Tenant changes the locks to any doors
in the Premises, or any part thereof, Tenant shall immediately provide Landlord
with a key for such new lock. Any entry to the Premises, or any part thereof,
shall not under any circumstances be construed or deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or any part thereof, or an
eviction, of Tenant.

Section 16.2. Sale or Transfer of Premises. Landlord shall have the right to
sell, assign or otherwise transfer, in whole or in part, its interest in the
Premises and the Property without Tenant’s consent.

ARTICLE XVII

MISCELLANEOUS

Section 17.1. Effect of Payments by Tenant. No payment by Tenant or receipt by
Landlord of a lesser amount than the total amount then due and payable shall be
deemed to be other than on account, nor shall any such payment be deemed an
accord and satisfaction. Landlord may accept any payment without prejudice to
any outstanding demand or action for possession, notice of default or notice of
termination. No payment by Tenant after termination of this lease shall
reinstate this Lease or extend the Term or waive or affect any notice given or
proceedings commenced.

Section 17.2. Waiver of Jury Trial. Intentionally omitted.

Section 17.3. No Joint Venture. This Lease does not create a joint venture or
partnership between Landlord and Tenant or Landlord and the Landlord’s Mortgagee
or the Landlord’s Mortgagee and Tenant.

Section 17.4. Effect of Waiver. No waiver of performance of any agreement in
this Lease shall be binding against the party alleged to have waived unless the
waiver shall be in writing. No waiver shall be extended by implication, custom
or practice to any situation or circumstance not expressly described and shall
not be interpreted as applying to any obligations of a recurring nature, unless
so stated with particularity.

Section 17.5. Real Estate Brokers. Landlord and Tenant each represents and
warrants to the other that it has not dealt with any real estate broker or
brokers in connection with this Lease. In the event that any claim for any
broker’s or finder’s fee or commission in connection with the negotiation,
execution or consummation of this Lease is made by any person or entity, each
party shall defend, indemnify and hold the other harmless from and against any
such claim.

Section 17.6. Recitals. The recitals hereto are hereby incorporated into and
made a part of this Lease.

Section 17.7. Time of Essence. Time is of the essence of this Lease and each and
every provision hereof.

 

22



--------------------------------------------------------------------------------

Section 17.8. Communications. All communications provided for herein shall be in
writing and shall be deemed to be given or made when served personally or two
(2) business days after deposit in the United States mail, registered or
certified, return receipt requested, postage prepaid, addressed as follows:

 

If to Landlord:    c/o Physicians Realty L.P.    250 East Wisconsin Avenue,
Suite 1900    Milwaukee, WI 53202    Attn: Mark D. Theine If to Tenant:   
Foundation Surgery Affiliates, LLC    14000 N. Portland, Suite 203    Oklahoma
City, Oklahoma 73143    Attn: Stanton Nelson With a copy to:    c/o Foundation
Surgery Affiliates, L.L.C.    14000 N. Portland, Suite 204    Oklahoma City,
Oklahoma 73143    Attn: Marcelo Puiggari, General Counsel

Or to such party at such other address as such party may designate by notice
duly given in accordance with this Section to the other party.

Section 17.9. Successors and Assigns. The rights and obligations of the parties
to this Lease shall inure to the benefit of, and shall be binding upon, their
respective successors, and assigns.

Section 17.10. Severability. In the event any provision of this Lease shall be
held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.

Section 17.11. Execution of Counterparts. This Lease may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

Section 17.12. Entire Agreement. This Lease sets forth all of the covenants,
promises, agreements, conditions and understandings of the parties relating to
the subject matter of this Lease, and there are no covenants, promises,
agreements, conditions or understandings, either oral or written, between them
other than as are herein set forth. This Lease supersedes all prior written and
oral communications relating to the subject matter of this Lease.

Section 17.13. Modification, Waiver and Termination. This Lease and each
provision hereof may not be modified, amended, changed, altered, waived,
terminated or discharged unless consented to by a written instrument signed by
Landlord’s Mortgagee and the party sought to be bound by such modification,
amendment, change, alteration, waiver, termination or discharge.

Section 17.14. Construction.

(a) The words “hereof,” “herein,” “hereunder,” and other words of similar import
refer to this Lease as a whole not to the individual Sections in which such
terms are used.

 

23



--------------------------------------------------------------------------------

(b) References to Sections and other subdivision of this Lease are to the
designated Sections and other subdivision of this Lease as originally executed.

(c) The headings of this Lease are for convenience only and shall not define or
limit the provisions hereof.

(d) Where the context so requires, words used in the singular shall include the
plural and vice versa, and words of one gender shall include all other genders.

Section 17.15. Governing Law. This Lease shall be governed exclusively by and
construed in accordance with the applicable laws of the State of Oklahoma
without giving effect to its choice of law or conflicts of laws provisions.

Section 17.16. Medical Waste. At all times during the term of the Lease and any
extension(s) thereof, Tenant, at Tenant’s sole cost and expense, shall make all
necessary arrangements for the removal of all waste generated by Tenant, in
accordance with all applicable rules, regulations and environmental laws
regulating disposal of medical waste, and shall cause any subtenants or others
occupying any portion of the Premises to dispose of all their waste in the same
manner.

Section 17.17. Limitation of Landlord’s Liability. Anything contained in this
Lease to the contrary notwithstanding, Tenant agrees that it shall look solely
to the estate and property of the Landlord in the Premises for the collection of
any judgment (or other judicial process) requiring the payment of money by
Landlord for any default or breach by Landlord of any of its obligations under
this Lease, subject, however, to the prior rights of any ground or underlying
landlord or the holder of any mortgage covering the Improvements or of
Landlord’s interest therein. No other assets of the Landlord shall be subject to
levy, execution or other judicial process for the satisfaction of Tenant’s
claim. Nothing herein contained shall be construed to limit any right of
injunction against the Landlord, where appropriate.

Section 17.18. No Merger. In no event shall the leasehold interests, estates, or
rights of Tenant hereunder merge with any interests, estates, or rights of
Landlord or of any mortgagee in or to any and all of the Premises, it being
understood that such leasehold interests, estates, and rights of Tenant
hereunder shall be deemed to be separate and distinct from Landlord’s and any
mortgagee’s interests, estates, and rights in or to the Premises,
notwithstanding that any such interests, estates, or rights shall at any time or
times be held by or vested in the same person or entity.

Section 17.19. Financial Statements. Tenant shall provide to Landlord and
Landlord’s Mortgagee the following:

(i) If Tenant’s financial statements are audited and certified by its public
accountants, then within one hundred eighty (180) days after the end of each of
Tenant’s fiscal years, a copy of the audited consolidated balance sheets of
Tenant and its consolidated Subsidiaries as of the end of such fiscal year, and
related audited consolidated statements of income, changes in common stock and
other stockholders’ equity and changes in the financial position of Tenant, its
consolidated Subsidiaries for such fiscal year, prepared in accordance with
generally accepted accounting principles (‘GAAP’) applied on a basis
consistently maintained throughout the period involved, together with the
certification from Tenant’s accountants;

 

24



--------------------------------------------------------------------------------

(ii) within 45 days after the end of each fiscal quarter (including the last
fiscal quarter during each fiscal year of the Tenant), (A) a copy of the
unaudited consolidated balance sheets of Tenant and its consolidated
Subsidiaries as of the end of such fiscal quarter, and related unaudited
consolidated statements, changes in common stock and other stockholders’ equity
and changes in the financial position of Tenant, and its consolidated
Subsidiaries for such fiscal quarter, (B) a statement of income of Tenant and
its consolidated Subsidiaries that sets forth the results for both such fiscal
quarter and year-to-date, in all cases prepared in accordance with GAAP applied
on a basis consistently maintained throughout the applicable period, (C) all
quarterly consolidated financial reports Tenant produces and (D) an Officer’s
Certificate stating that to the best of the signer’s knowledge and belief after
making due inquiry such quarterly financial statements are true, accurate and
correct;

(iii) within thirty (30) days after they are required to be filed with the
Securities and Exchange Commission (‘SEC’), copies of any annual reports and of
information, documents and other reports, or copies of such portions of any of
the foregoing as the SEC may prescribe, which Tenant is required to file with
the SEC pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934;

(iv) promptly upon Tenant’s receipt thereof, copies of all written
communications received by Tenant from any regulatory agency relating to
(A) surveys of the Premises for purposes of licensure, Medicare and Medicaid
certification and accreditation which identify material violations or required
changes relating to operation of the Premises, and (B) any proceedings, formal
or informal, with respect to cited deficiencies with respect to services and
activities provided and performed at the Premises, including patient and
resident care, patient and resident activities, patient and resident therapy,
maintenance, or the condition of the Premises, and involving an actual or
threatened warning, imposition of a material fine or a penalty, or suspension,
termination or revocation of any Premises’ license to be operated in accordance
with its Permitted Use; and

(v) with reasonable promptness, such other information respecting (A) the
financial and operational condition and affairs of Tenant and the Premises,
(B) the physical condition of the Premises and (C) any suspected Transfer,
including the then equity or voting ownership in Tenant in each case as Landlord
may reasonably request, in the form of a questionnaire or otherwise, from time
to time.

Tenant shall be obligated to furnish Landlord with all certificates and
statements required under this Section 17.20 in a format reasonably acceptable
to Landlord by (i) delivery of printed copies of the same to Landlord at its
address for notice purposes under this Lease or any other address that Landlord
may from time to time designate in writing or (ii) electronic delivery of the
same to Landlord at any electronic mail address that Landlord may from time to
time designate in writing.

[Signatures appear on following pages]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Lease as of the date first
above written.

 

LANDLORD:

DOC-GREYMARK HQ OKC MOB, LLC,

a Wisconsin limited liability company

By:   Physicians Realty, L.P., a Delaware limited partnership, its Manager   By:
  Physicians Realty Trust, a Maryland real estate investment trust, its general
partner     By:  

 

      John T. Thomas       President and Chief Executive Officer

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Lease as of the date first
above written.

 

TENANT: FOUNDATION SURGERY AFFILIATES, LLC, a Nevada limited liability company
By:  

 

  Robert M. Byers, Manager

 

27



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE PROPERTY



--------------------------------------------------------------------------------

EXHIBIT B

TITLE MATTERS

Those certain exceptions set forth on Schedule B of that certain Commitment for
Title Insurance No. 1309-0004-23 issued by First American Title Insurance
Company, dated September 9, 2013. The Title Matters shall be updated upon the
issuance of the final title insurance policy issued by First American Title
Insurance Company.